Citation Nr: 0113919	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel







INTRODUCTION

The veteran had active service from February 1969 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran presented for a VA examination in October 1998 
during which the examiner concluded that it was at least as 
likely as not that the veteran's low back condition was the 
result of his left femur shortening.  In a rating decision 
dated in May 1999, the RO granted service connection for the 
veteran's low back condition as secondary to the service-
connected disability of postoperative residuals of a fracture 
of the left femur with one and a half inch leg shortening.  A 
percentage of 10 percent attributed to non-service-connected 
causes was deducted, thus the low back condition was 
evaluated at zero percent disabling, effective December 22, 
1997.

In a rating decision dated in December 1999, the RO continued 
the zero percent rating of the low back condition.  In June 
2000, the veteran filed a notice of disagreement only as to 
the evaluation of the low back condition.  The veteran 
perfected an appeal to the Board in July 2000.

FINDING OF FACT

Low back condition is manifested by no more than subjective 
complaints of pain, with minimal functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for low 
back condition have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 
5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in June 2000 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided two VA examinations responsive to the rating 
criteria and his private medical records were considered in 
ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In October 1998, the veteran presented for a VA examination.  
The veteran stated that he re-injured his back in 1995 when 
he fell off a roof.  He reported that his back hurts daily, 
with the pain increasing when he does any heavy lifting.  He 
denied any radiating symptoms of his lower extremities and 
reported flare ups five to six day a month depending upon his 
activity.  

The examiner noted no tenderness to the palpation of the 
back.  The veteran had full range of motion of the back to 
include forward flexion to 95 degrees and extension to 35 
degrees.  Lateral flexion to the left and right were 40 
degrees and rotation left to right was 35 degrees.  He showed 
5/5 strength and 2+ reflexes in his lower extremities with a 
negative straight leg raise bilaterally.  The impression was 
chronic low back pain with an unremarkable examination.

In June 1999, the veteran presented for a VA examination.  
The examiner found that the L1-2 level demonstrated no 
encroachment upon the thecal sac and patent neural foramina 
bilaterally.  The L2-3 level demonstrated a moderate right-
sided disc protrusion which had a slightly more accentuated 
component laterally that moderately encroached upon the right 
neural foramen.  The thecal sac and the left neural foramen 
were mildly encroached upon.  The L3-4 level demonstrated a 
mild diffuse disc bulge which mildly encroached upon the 
thecal sac and both neural foramina.  The L4-5 level 
demonstrated vacuum disc phenomenon and showed evidence of a 
moderate central disc protrusion which moderately encroached 
upon the thecal sac.  Both neural foramina appeared less 
significantly encroached upon.  The L5-6 level demonstrated 
no encroachment upon the thecal sac and patent neural 
foramina bilaterally.  The impression was that the findings 
at the L4-5 level were the most significant.  The physical 
examination disclosed that there was slight decrease in range 
of motion and motor strength was 5/5.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. 
§§ 4.1, 4.2 (2000), which require the evaluation of the 
complete medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000). All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

Analysis

The veteran is currently in receipt of a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000) for his service-connected low back condition.  A 
percentage of 10 percent attributed to non-service-connected 
causes was deducted, thus the low back condition was 
evaluated at zero percent disabling.   Under Diagnostic Code 
5295, a 20 percent rating is assigned where there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The next higher 
rating, and the maximum under these codes, is 40 percent 
which requires a severe disability with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2000).  

In this case, there is no competent medical evidence of 
record that the veteran has muscle spasms on extreme forward 
bending or loss of lateral spine motion in the standing 
position.  In his July 2000 appeal to the Board, the veteran 
stated that he had "muscle spasm on extreme forward bending 
and the X-ray and CAT scan evidence show the major 
degenerative changes in my spinal column."  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000) 
limitation of lumbar spine motion (due to arthritis or other 
cause) will be rated as 20 percent disabling where moderate, 
and 40 percent disabling where severe.  Diagnostic Code 5293 
provides that moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation, while 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).   Based upon the medical evidence in this case, the 
veteran is not entitled to an increased rating under the 
diagnostic codes because his symptoms are no more than mild 
and do not rise to the level of moderately disabling.

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 in conjunction with 
disabilities evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293. See VAOPGCPREC 36- 97 (1997), 63 Fed. Reg. 31262 
(1998).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's back condition 
results in marked interference with his employment or that 
such requires frequent periods of hospitalization.  The 
record reflects that the veteran has sought treatment for 
complaints of back pain.  However, the percentage ratings 
under the Schedule are themselves representative of the 
average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

What the veteran has not shown in this case is that his back 
condition, in and of itself, results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate. Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of zero percent for service-connected 
low back condition is denied.




		
	H.N. Schwartz
Member, Board of Veterans' Appeals



 




